DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. 
On pages 14 – 16, applicant argues that neither Kotra nor Han teach determining a first variable qPinput1 based on the third quantization information, determining a third variable qPoutput1 based on a first table mapping operation using the first variable as input, and determining the first quantization information based on a first coding mode of the first video region by adding first multiple QP offsets at different video unit levels to the third variable as claimed because Kotra does not teach an the intermediate variable qPinput1 and because Han doesn’t teach that the offset value is based on coding mode. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on a combination of Kotra and Han in maintaining the rejection.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). “Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). At present, the combined teachings of Kotra and Han reasonably suggest determining a first variable qPinput1 based on the third quantization information, determining a third variable qPoutput1 based on a first table mapping operation using the first variable as input, and determining the first quantization information based on a first coding mode of the first video region by adding first multiple QP offsets at different video unit levels to the third variable as claimed.
Kotra first teaches determining a first variable based on the third quantization information as claimed. See, e.g. Kotra, e.g. pars. 1090 – 1096: describing that the system determines a variable qPichroma based on the luma quantization parameter [Qpγ] of the corresponding luma block [equation 8-935], wherein the variable qPichroma is the equivalent of the first variable, and wherein the luma quantization parameter of the corresponding luma block is the equivalent of the third quantization information. Kotra next teaches determining a third variable qPoutput1 based on a first table mapping operation using the first variable as input. See, e.g. Kotra, e.g. pars. 1090 – 1096: describing that the system determines a variable qPiCb, qPiCr and qPiCb-Cr by performing a mapping operation using the variable qPichroma [equations 8-936 – 8-938], wherein one of the variables qPiCb, qPiCr and qPiCb-Cr is the equivalent of the third variable qPoutput1, and wherein the variable qPichroma is the equivalent of the first variable. Finally, Kotra teaches determining the first quantization information based on a first coding mode of the first video region by adding multiple QP offsets to the third variable qPoutput1. See, Kotra, e.g. pars. 1090 – 1096: describing that the system determines quantization information Qp’Cb, Qp’Cr, and Qp’Cb-Cr by adding multiple QP offsets to the variable qPiCb, qPiCr and qPiCb-Cr, respectively, [equations 8-939 – 8-941], wherein separately determining the quantization information based on whether the current block is a Cr block, a Cb block or a joint Cb-Cr coding block reasonably suggests that the system determines the first quantization information of the first video region based on coding mode of the first video region. Kotra does not explicitly teach that the multiple QP offsets are multiple QP offsets at different video levels. Han, however, teaches this at least at 93 – 95, 98, and 120. There, Han teaches that the multiple QP offsets include offsets at a picture level, a slice level, and a block level, wherein an offset at the picture level, and offset at the slice level, and an offset at the block level is the equivalent of multiple QP offsets at different video unit levels. The combined teachings of Han, therefore, reasonably suggest determining a first variable qPinput1 based on the third quantization information, determining a third variable qPoutput1 based on a first table mapping operation using the first variable as input, and determining the first quantization information based on a first coding mode of the first video region by adding first multiple QP offsets at different video unit levels to the third variable as claimed. One of ordinary skill in the art would have been motivated to make such a combination because the combination allows for a more accurately defined chroma QP. The rejection, therefore, is maintained.
On pages 16 – 17, applicant argues that neither Kotra nor Han teach wherein the multiple QP offsets are based on whether the first coding mode is a joint coding mode of chroma residuals coding mode because Han teaches multiple block level QP offsets and not that the multiple QP offsets are based on the coding mode as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Han in maintaining the rejection.
Han explicitly teaches that the multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode at least at pars. 98, 120, and 124. There, Han teaches that the block level QP offset, the slice level QP offset, and the picture level QP offset used as the multiple QP offsets is based on whether the first coding mode is a joint coding of chroma residuals coding mode [see par. 124: describing that the picture level QP offset (pps_cb-qp_offset, pps_cr_qp_offset, or pps_joint_cbcr_offset) is determined based on whether the first coding mode is the joint coding mode of chroma residuals, the slice level QP offset used (slice_cr_qp_offset, slice_cb_qp_offset, or slice_joint_cbcr_offset) is determined based on whether the coding mode is the joint coding mode of chroma residuals, and the block level QP offset used (CuQpOffsetCb, CuQpOffsetCr, or CuQpOffsetJointCbCr) is determined based on whether the coding mode is the joint coding mode of chroma residuals]. The rejection, therefore, is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 8 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotra et al. (US 2022/0191496) (hereinafter Kotra) in view of Han et al. (US 2021/0006792) (hereinafter Han).

Regarding claims 1, 11, 15, and 18, Kotra teaches a method, apparatus, and non-transitory computer-readable storage medium of processing video data, comprising:
determining, for a conversion between a chroma block of a video and a bitstream of the video, whether or how to apply a deblocking filtering process to an edge of the chroma block based on at least one of a first quantization information for a first video region comprising samples on one side of the edge or a second quantization information for a second video region comprising samples on the other side of the edge according to a rule (e.g. pars. 11 – 17, 32 – 35, and 738 – 756: describing that for a conversion between a chroma block of a video whether/how to apply a deblocking filter process to an edge of the chroma block based on first quantization information of a first chroma block on one side of the edge and second quantization information of a second chroma block on the other side of the edge according to a rule), 
wherein the rule specifies that the first quantization information and the second quantization information are determined as following:
determining a third quantization information of a first corresponding luma block is used to determine the first quantization information, and a fourth quantization information of a second corresponding luma block is used to determine the second quantization information (e.g. pars. 11 – 17 and 744 - 750: describing that quantization information of a corresponding luma block is used to determine the quantization information of the first chroma block, and the quantization information of a corresponding luma block is used to determine the quantization information of the second chroma block), 
determining a first variable qPinput1 based on the third quantization information and a second variable qPinput2 based on the fourth quantization information (e.g. pars. 1090 – 1096: describing that the system determines a variable qPichroma based on the luma quantization parameter [Qpγ] of the corresponding luma block [equation 8-935], wherein the variable qPichroma is the equivalent of the first variable, and wherein the luma quantization parameter of the corresponding luma block is the equivalent of the third quantization information and the fourth quantization information),
determining a third variable qPoutput1 based on a first table mapping operation using the first variable qPinput1 as input and a fourth variable qPoutput2 based on a second table mapping operation using the second variable qPinput2 as input (e.g. pars. 1090 – 1096: describing that the system determines a variable qPiCb, qPiCr and qPiCb-Cr by performing a mapping operation using the variable qPichroma [equations 8-936 – 8-938], wherein one of the variables qPiCb, qPiCr and qPiCb-Cr is the equivalent of the third variable qPoutput1 and the fourth variable qPoutput2, and wherein the variable qPichroma is the equivalent of the first variable and the second variable), and
determining the first quantization information based on a first coding mode of the first video region by adding first multiple QP offsets to the third variable qPoutput1 and second quantization information based on a second coding mode of the second video region by adding second multiple QP offsets to the fourth variable qPoutput2 (e.g. pars. 1090 – 1096: describing that the system determines quantization information Qp’Cb, Qp’Cr, and Qp’Cb-Cr by adding multiple QP offsets to the variable qPiCb, qPiCr and qPiCb-Cr, respectively, [equations 8-939 – 8-941], wherein separately determining the quantization information based on whether the current block is a Cr block, a Cb block or a joint Cb-Cr coding block reasonably suggests that the system determines the first quantization information of the first video region based on coding mode of the first video region and the second quantization information of the second video region based on the coding mode of the second video region), 
wherein variables β and tc used in the deblocking filtering process are determined based on at least one of the first quantization information or the second quantization information (e.g. pars. 755 – 756: describing that the system determines variables β and tc based on the quantization information) and
performing the conversion based on the determining (e.g. pars. 11 – 17, 32 – 35, and 738 – 756: describing that system encodes or decodes the chroma block edge based on the determining).
Kotra, however, does not explicitly teach:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region, and
wherein the rule further specifies that multiple quantization parameter (QP) offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information, wherein the first multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode and the second multiple QP offsets are based on whether the second coding mode is the joint coding of chroma residuals coding mode.
Han, however, teaches a method, apparatus, and non-transitory computer-readable storage medium of processing video data:
wherein, in case a first tree type of the first video region is dual tree, the first corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the first video region; or in case a second tree type of the second video region is dual tree, the second corresponding luma block is a luma coding block that covers a luma sample corresponding to a center position of the second video region (e.g. Fig. 5 and pars. 111-113: depicting and describing that in a case that the tree type of an image block is a dual tree, the corresponding luma block of the first image block is a luma block that covers a luma sample corresponding to a center position of the image block);
wherein the rule further specifies that multiple quantization parameter (QP) offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information, wherein the first multiple QP offsets are based on whether the first coding mode is a joint coding of chroma residuals coding mode and the second multiple QP offsets are based on whether the second coding mode is the joint coding of chroma residuals coding mode (e.g. pars. 93 – 95, 98, 120, and 124: describing that the QP offsets include offsets at a picture level, a slice level, and a block level, wherein an offset at the picture level, and offset at the slice level, and an offset at the block level is the equivalent of multiple QP offsets at different video unit levels, the QP offsets used at each video unit level based on whether the coding mode is a joint coding of chroma residuals coding mode [see par. 124: describing that the picture level QP offset (pps_cb-qp_offset, pps_cr_qp_offset, or pps_joint_cbcr_offset) is determined based on whether the first coding mode is the joint coding mode of chroma residuals, the slice level QP offset used (slice_cr_qp_offset, slice_cb_qp_offset, or slice_joint_cbcr_offset) is determined based on whether the coding mode is the joint coding mode of chroma residuals, and the block level QP offset used (CuQpOffsetCb, CuQpOffsetCr, or CuQpOffsetJointCbCr) is determined based on whether the coding mode is the joint coding mode of chroma residuals]).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the multiple QP information to be multiple QP offsets at different video unit levels are used to determine at least one of the first quantization information or the second quantization information. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Turning to claims 2 and 12, Kotra and Han teach all of the limitations of claims 1 and 11, respectively, as discussed above. Kotra does not explicitly teach:
wherein the different video unit levels comprise at least a picture level and a slice level.
Han, however, teaches a method and apparatus of video processing:
wherein the different video unit levels comprise at least a picture level and a slice level (e.g. par. 26: describing that QP offsets are signaled at least at a picture level and a slice level).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the different video unit levels to comprise at least a picture level and a slice level. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Turning to claims 4, 13, 21, and 22, Kotra and Han teach all of the limitations of claims 1, 15, and 18, respectively, as discussed above. Kotra does not explicitly teach:
wherein, in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP -65-Docket No. 130408-8705.US01 offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter.
Han, however, teaches a method for video processing:
wherein, in case the first video region is coded in the joint coding of chroma residuals coding mode, the first multiple QP offsets comprise a first picture level joint coding of chroma residuals QP offset to a luma quantization parameter and a first slice level joint coding of chroma residuals QP offset to the luma quantization parameter; and in case the second video region is coded in the joint coding of chroma residuals coding mode, the second multiple QP offsets comprise a second picture level joint coding of chroma residuals QP -65-Docket No. 130408-8705.US01 offset to a luma quantization parameter and a second slice level joint coding of chroma residuals QP offset to the luma quantization parameter (e.g. par. 124: describing that the multiple chroma QP offsets to a luma quantization parameter are joint coding of chroma residuals QP offsets to the luma quantization parameter [QPγ] at a slice level [slice_joint_cbcr_offset] and joint coding of chroma residuals QP offsets to the luma quantization parameter [QPγ] at a picture level when the chroma block is coded in the joint coding of chroma residuals coding mode [pps_joint_cbcr_offset]).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for in case the video region is coded in the joint coding of chroma residuals coding mode, the multiple QP offsets comprises picture level joint coding of chroma residuals QP offset to a luma quantization parameter and the multiple QP offsets comprises slice level joint coding of chroma residuals QP offset to a luma quantization parameter. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).
.
Turning to claim 8, Kotra and Han teach all of the limitations of claims 1 and 6, as discussed above. Kotra does not explicitly teach:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region.
Han, however, teaches a method for video processing:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region (e.g. par. 6: describing that chroma QP derived by using a corresponding luma block is the same used for dequantization or quantization).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the corresponding luma block to be the same luma block that is used to derive a chroma QP in a dequantization or quantization process. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claim 9, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes encoding the video into the bitstream (e.g. par. 76: describing that the conversion includes encoding the video into the bitstream).

Turning to claim 10, Kotra and Han teach all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes decoding the video from the bitstream (e.g. par. 78: describing that the conversion includes decoding the video from the bitstream).


Turning to claims 14, 17, and 20, Kotra and Han teach all of the limitations of claims 11, 15, and 18, respectively, as discussed above. Kotra does not explicitly teach:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region.
Han, however, teaches an apparatus and non-transitory computer readable medium for video processing:
wherein the first corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the first video region; or the second corresponding luma block is a same luma block that is used to derive a chroma QP in a dequantization or quantization process for the second video region (e.g. par. 6: describing that chroma QP derived by using a corresponding luma block is the same used for dequantization or quantization).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the corresponding luma block to be the same luma block that is used to derive a chroma QP in a dequantization or quantization process and in order for in case a tree type of the video region is dual tree, the corresponding luma clock is a luma coding block that covers a luma sample corresponding to a center position of the video region. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Regarding claims 16 and 19, Kotra and Han teach all of the limitations of claims 15 and 18, respectively, as discussed above. Kotra does not explicitly teach:
wherein the different video unit levels comprise at least a picture level and a slice level.
Han, however, teaches a non-transitory computer readable medium for video processing:
wherein the different video unit levels comprise at least a picture level and a slice level (e.g. par. 26: describing that QP offsets are signaled at least at a picture level and a slice level).
It therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of  ordinary skill in the art to modify the teachings of Kotra by adding the teachings of Han in order for the multiple QP offsets comprises slice level joint coding of chroma residuals QP offset to a luma quantization parameter. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for a more accurately defined chroma QP (Han, e.g. par. 8: describing a desire to more accurately determine and define chroma QP).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/TSION B OWENS/Primary Examiner, Art Unit 2487